The conviction is for attempting to pass a forged instrument; penalty assessed at confinement in the penitentiary for two years.
The record is before this Court without statement of facts or bills of exception.
The indictment contains two counts, the first charging forgery and the second charging an attempt to pass a forged instrument. The court withdrew the first count from the consideration of the jury. The appellant entered a plea of guilty to the offense of attempting to pass a forged instrument, and the verdict of the jury is based upon that count. However, through some mistake the judgment and sentence both adjudge the appellant guilty of the offense of forgery. All other matters of procedure appearing regular, this Court, under the precedents cited in Wright v. State,59 S.W.2d 155, has authority to reform the judgment and sentence. Therefore, the judgment and sentence appearing in the record and in the minutes of the trial court will be corrected so as to adjudge the appellant guilty of attempting to pass a forged instrument, and the sentence will be reformed to conform thereto.
As reformed, the judgment is affirmed.
                    ON MOTION FOR REHEARING.